In the

     United States Court of Appeals
                 For the Seventh Circuit
No. 16‐2846

EDDIE GILL,
                                                  Plaintiff‐Appellant,

                                  v.


CITY OF MILWAUKEE, et al.,
                                               Defendants‐Appellees.


         Appeal from the United States District Court for the 
                    Eastern District of Wisconsin.
         No. 2:15‐cv‐00587‐RTR — Rudolph T. Randa, Judge. 



    ARGUED JANUARY 11, 2017 — DECIDED MARCH  7, 2017


   Before BAUER, FLAUM, and EASTERBROOK, Circuit Judges.
    BAUER,  Circuit  Judge.    In  February  2013,  Eddie  Gill  con‐
fessed to and was charged with the murder of Jordin Crawley.
Gill spent just over a year in jail awaiting trial. The charges
were  dropped,  however,  after  a  Milwaukee  County  Circuit
Court  judge  suppressed  Gill’s  confession.  Gill  then  filed  a
series of federal and state law claims in federal district court
2                                                       No. 16‐2846

against the City of Milwaukee, Chief of Police Edward Flynn,
and six Milwaukee police detectives. The district court entered
judgment  on  the  pleadings  under  Federal  Rule  of  Civil
Procedure 12(c) in favor of Defendants on all of Gill’s federal
claims and dismissed the state law claims without prejudice.
For the reasons that follow, we affirm.
                       I.  BACKGROUND
    On February 3, 2013, Jordin Crawley was shot and killed
while  standing  in  a  crowd  outside  a  club  in  Milwaukee,
Wisconsin, just after it had closed for the night. Gill exited the
club as it was closing and crossed the street to greet a group of
friends that he saw at a gas station. After a couple minutes, Gill
and  the  group  walked  back  towards  the  crowd  of  people
outside  the  club.  Just  then,  multiple  gunshots  were  fired,
killing Crawley and wounding another man. 
    In the days that followed the shooting, Milwaukee Police
detectives collected security video footage from the area and
interviewed approximately 20 witnesses. One of the witnesses
identified Gill from the video footage of the gas station parking
lot. Detective Mark Peterson spoke with Gill on the phone and
spoke with his mother in person. Gill’s mother explained to
Peterson  that  Gill  had  cognitive  impairments.  At  approxi‐
mately 7:30 p.m. on February 12, 2013, Gill voluntarily came to
the police station to be interviewed.
    Detectives  Timothy  Graham  and  Erik  Gulbrandson
conducted the initial interview. Gill’s complaint states that the
detectives  knew  of  Gill’s  intellectual  disability  prior  to  the
interview, and that it was also apparent through his behavior
and  answers.  During  the  interview,  Gill  made  multiple
No. 16‐2846                                                         3

statements that were disproved by the video footage, including
the number of people he was with and where he was standing
when the shooting occurred. Based on those statements, the
detectives arrested Gill for obstruction and immediately read
Gill  his  Miranda  rights.  Gill  requested  a  lawyer,  and  the
detectives ended the interview.
    As the detectives transported him to booking, Gill said that
he wanted to take a polygraph test and that he wished to waive
his  right  to  a  lawyer  in  order  to  do  so.  The  next  morning,
Detective James Hensley retrieved Gill from his cell to take the
polygraph test. Hensley reiterated that Gill could not take the
polygraph without a lawyer present, unless he was willing to
waive  his  right  to  a  lawyer.  Gill’s  complaint  states  that  he
interpreted this to mean either that he could take a polygraph
without a lawyer or that he could not take one at all. Still, Gill
stated  that  he  understood  his  Miranda  rights  and  chose  to
proceed  with  the  polygraph  without  a  lawyer  present.  He
denied any involvement with the shooting during the examina‐
tion, which lasted over six hours.
    After the polygraph, Detectives Hensley and Billy Ball took
Gill  to  another  room  and  continued  interrogating  him.  The
detectives again read Gill his Miranda rights, which he waived.
Throughout this interrogation, which lasted five more hours,
Gill continued to maintain his innocence.
    The  next  morning,  February  14,  2013,  Hensley  began
interrogating  Gill  once  again.  Gill  initially  stated  that  he
wanted  a  lawyer,  but  Hensley  convinced  him  to  waive  his
rights and continue with the interrogation. Hensley employed
several  interrogation  techniques,  including  social  isolation,
4                                                      No. 16‐2846

confrontation, theme development, and minimization. He also
falsely stated that Gill had been identified as the shooter by an
eyewitness, and that Gill had failed his polygraph test. During
the course of this interrogation, Gill professed his innocence
more than 140 times, but eventually confessed to the shooting.
He  was  charged  with  first  degree  reckless  homicide  and
remained in jail.
    Gill filed a motion to suppress his confession, which the
trial court granted on February 24, 2014. The court specifically
noted  that  Gill  was  “functionally  illiterate,”  that  he  had
previously been found incompetent to stand trial for a different
crime, and that his mother had advised Hensley of his intellec‐
tual  disability.  In  light  of  those  facts  and  the  “stressful”
interrogations, the court held that his confession was involun‐
tary and inadmissible. As a result, the charges were dismissed
on March 13, 2014. 
    Gill then filed this case in the district court, bringing federal
claims under 42 U.S.C. § 1983, as well as supplemental state
law claims. He brought claims against each of the individual
detectives for violations of his Fifth and Fourteenth Amend‐
ment rights, a claim for false arrest, and a claim for conceal‐
ment  of  favorable  evidence.  He  also  brought  claims  for
conspiracy and failure to intervene, corresponding to each of
those claims. Finally, he brought claims against Chief of Police
Edward Flynn for supervisory liability, and against the City of
Milwaukee for municipal liability. In two written opinions, the
district court entered judgment in favor of Defendants on all of
the federal claims under Federal Rule of Civil Procedure 12(c).
The district court dismissed the supplemental state law claims
No. 16‐2846                                                         5

without  prejudice.  Gill  now  appeals  the  judgment  on  his
federal claims.
                        II.  DISCUSSION
      We review de novo an entry of judgment on the pleadings
under Rule 12(c). Buchanan‐Moore v. Cty. of Milwaukee, 570 F.3d
824, 827 (7th Cir. 2009). A motion for judgment on the plead‐
ings  is  subject  to  the  same  standard  as  a  motion  to  dismiss
under Rule 12(b)(6). Id. Therefore, we must determine whether
the complaint states “a claim to relief that is plausible on its
face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). “A
claim has facial plausibility when the plaintiff pleads factual
content that allows the court to draw the reasonable inference
that  the  defendant  is  liable  for  the  misconduct  alleged.”
Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). 
   A. Fifth and Fourteenth Amendment Claims 
   Gill  claims  that  the  detectives  coerced  his  confession  in
violation of his right against self‐incrimination under the Fifth
Amendment,  as  well  as  his  substantive  due  process  rights
under  the  Fourteenth  Amendment.  He  also  claims  that  the
detectives  are  liable  for  conspiracy  and  failure  to  intervene
based  on  these  violations.  Defendants  argue  that  they  are
entitled to qualified immunity on these claims. 
    “The doctrine of qualified immunity shields officials from
civil liability so long as their conduct ‘does not violate clearly
established  statutory  or  constitutional  rights  of  which  a
reasonable  person  would  have  known.’”  Mullenix  v.  Luna,
136 S. Ct. 305, 308 (2015) (quoting Pearson v. Callahan, 555 U.S.
223, 231 (2009)). To determine whether an official is entitled
6                                                         No. 16‐2846

to  qualified  immunity,  we  must  consider  two  questions:
“(1) whether the facts, taken in the light most favorable to the
plaintiff,  make  out  a  violation  of  a  constitutional  right,  and
(2) whether that constitutional right was clearly established at
the time of the alleged violation.” Allin v. City of Springfield, 845
F.3d  858,  862  (7th  Cir.  2016)  (citation  omitted).  We  have  the
discretion to choose which of these inquiries to address first.
Pearson, 555 U.S. at 236. Because the answer is dispositive, we
address only whether the right at issue was clearly established.
    “A clearly established right is one that is sufficiently clear
that every reasonable official would understand that what he
is doing violates that right.” Mullenix, 136 S. Ct. at 308 (citation
and  quotation  marks  omitted).  The  Supreme  Court  has
continually reiterated that “clearly established law should not
be  defined  at  a  high  level  of  generality.”  White  v.  Pauly,  137
S. Ct. 548, 552 (2017) (citation and quotation marks omitted).
While  a  case  directly  on  point  is  not  required,  “the  clearly
established  law  must  be  ‘particularized’  to  the  facts  of  the
case.” Id. at 551 (citation omitted). In other words, “existing
precedent  must  have  placed  the  statutory  or  constitutional
question beyond debate.” Mullenix, 136 S. Ct. at 308 (citation
omitted).
    Gill argues that the detectives violated his Fifth Amend‐
ment right when the “unconstitutionally coerced statements”
were used against him in his criminal case, specifically in his
preliminary hearing. He then claims that the detectives also
violated his Fourteenth Amendment substantive due process
right  “to  be  free  from  coercive  interrogation  tactics.”  Both
claims depend upon the coercive nature of the interrogation.
Gill argues, therefore, that his right to be free from coercive
No. 16‐2846                                                          7

interrogation was well established, such that the unconstitu‐
tionality of Defendants actions was settled.
    To  support  that  argument,  Gill  relies  primarily  on  two
principles from our case law. First, he points to the proposition
that  individuals  with  a  diminished  mental  capacity  can  be
particularly susceptible to coercive interrogation tactics. See,
e.g.,  Smith  v.  Duckworth,  910  F.2d  1492,  1497  (7th  Cir.  1990)
(citing Andersen v. Thieret, 903 F.2d 526, 530 n. 1 (7th Cir. 1990)).
Second, he cites cases recognizing that interrogation tactics that
“shock  the  conscience”  may  give  rise  to  substantive  due
process claims. See, e.g., Fox v. Hayes, 600 F.3d 819, 841 (7th Cir.
2010) (citing Rochin v. California, 342 U.S. 165, 172 (1952)); see
also Wallace v. City of Chicago, 440 F.3d 421, 429 (7th Cir. 2006)).
He argues that, together, these principles have clearly estab‐
lished his right to be free from coercive interrogation.
    This  characterization  of  the  right  at  issue,  however,  is
precisely the type of “high level of generality” the Supreme
Court has rejected in the qualified immunity context. See White,
137 S. Ct. at 552. Whether interrogation tactics are unconstitu‐
tionally coercive is an inquiry that depends on the specific facts
and  circumstances  present  in  a  particular  case.  Indeed,  our
cases have highlighted that “[t]here is no clear‐cut analysis to
determine  what  constitutes  ‘conscience–shocking’  conduct
… .” Fox, 600 F.3d at 841; see also Cairel v. Alderden, 821 F.3d
823, 833 (7th Cir. 2016) (“Determining what constitutes such
behavior  can  be  difficult  …  .”).  This  is  true  even  where  the
officers have knowledge of a witness’s cognitive impairment.
Cairel, 821 F.3d at 833–34. The right “to be free from coercive
interrogation” is highly generalized. Therefore, it cannot be the
basis for defeating a qualified immunity defense, unless there
8                                                      No. 16‐2846

is closely analogous precedent that is “particularized” to the
facts of the instant case. See White, 137 S. Ct. at 552. 
    “When looking at closely analogous cases to determine if a
right was clearly established at the time of violation, we look
first to controlling precedent on the issue from the Supreme
Court and to precedent from this Circuit.” Estate of Escobedo v.
Bender, 600 F.3d 770, 781 (7th Cir. 2010). Gill has not cited, and
we have not identified, any precedent from the Supreme Court
or this Circuit that puts the unconstitutionality of the officers’
conduct here “beyond debate.” See Mullenix, 136 S. Ct. at 308. 
    When no such precedent exists, we look outside our Circuit
“to determine whether there was such a clear trend in the case
law that we can say with fair assurance that the recognition of
the  right  by  a  controlling  precedent  was  merely  a  question
of  time.”  Escobedo,  600  F.3d  at  781  (citation  and  quotation
marks omitted). Gill relies exclusively on two cases from the
Eighth Circuit that he argues clearly establish the contours of
the right violated here. See Livers v. Schenk, 700 F.3d 340 (8th
Cir. 2012); Wilson v. Lawrence Cty., 260 F.3d 948 (8th Cir. 2001).
In  both  cases,  the  court  denied  officers  summary  judgment
after  determining  that  there  were  questions  of  fact  as  to
whether  the  interrogation  methods  in  question  violated  the
Fifth and Fourteenth Amendment rights of a mentally disabled
suspect. Livers, 700 F.3d at 354; Wilson, 260 F.3d at 954. 
   In our view, however, these two cases from another circuit
are  insufficient  to  establish  a  “clear  trend”  indicating  that
recognition of this right as clearly established in this Circuit is
“merely a question of time.” Escobedo, 600 F.3d at 781 (citation
omitted). This is particularly true in light of our recent holding
No. 16‐2846                                                                    9

in Cairel, where we rejected a closely similar substantive due
process claim based on the interrogation of a suspect with a
cognitive  disability.  Cairel,  821  F.3d  at  833–34.  There,  the
officers  interrogated  the  suspect  without  a  lawyer  present,
despite  the  fact  that  they  were  “aware  of  [the  suspect’s]
disability and knew that he might not have been fully able to
understand what was going on.” Id. 
    In sum, Gill has failed to demonstrate that his right to be
free from the interrogation tactics used here is clearly estab‐
lished. There is no precedent that places the constitutionality
of the detectives’ actions “beyond debate.” See Mullenix, 136
S.  Ct.  at  308.  For  that  reason,  Defendants  are  entitled  to
qualified immunity on Gill’s Fifth and Fourteenth Amendment
claims.1
    Gill’s corresponding claim against the detectives for failure
to intervene must also fail. To succeed on this claim, Gill must
demonstrate that the Defendants (1) knew that a constitutional
violation was committed; and (2) had a realistic opportunity to
prevent it. See Yang v. Hardin, 37 F.3d 282, 285 (7th Cir. 1994).
As we have demonstrated, Gill’s right to be free from these
interrogation  tactics  was  not  clearly  established.  It  follows
then,  that  the  detectives  would  not  have  known  a  constitu‐
tional violation was committed, and therefore, cannot be liable
for failure to intervene. Similarly, because the Defendants are
entitled to qualified immunity on the underlying claims, they


1
   While we have determined that the specific right at issue here has not
been  well  established,  we  must  make  clear  that  nothing  in  this  opinion
should be construed as condoning or approving the specific behavior and
tactics of the detectives in this case.
10                                                         No. 16‐2846

are  entitled  to  judgment  on  the  corresponding  conspiracy
claims.  See  House  v.  Belford,  956  F.2d  711,  720  (7th  Cir.  1992)
(noting that “[a] person may not be prosecuted for conspiring
to commit an act that he may perform with impunity”).
     B. False Arrest Claim 
    Next, we turn to Gill’s claim for false arrest, which was also
accompanied by claims for conspiracy to commit and failure to
intervene in the false arrest. Gill was arrested on February 12,
2013, for obstruction after lying to the detectives in his initial
interview. After Gill confessed two days later, he was charged
with  murder,  while  he  was  still  in  jail  for  the  obstruction
charge. Gill does not quarrel with the arrest for obstruction.
Instead, he argues that a “second and separate arrest” occurred
when  the  murder  charge  was  filed.  The  false  arrest  claim,
therefore, is based on his theory that there was no probable
cause for the “second arrest” (i.e., the murder charge), in light
of the finding that his confession was involuntary. 
    Probable cause acts as an absolute bar to a claim for false
arrest. Stokes v. Bd. of Educ. of the City of Chi., 599 F.3d 617, 622
(7th Cir. 2010). We have previously explained that “probable
cause to believe that a person has committed any crime will
preclude a false arrest claim, even if the person was arrested on
additional or different charges for which there was no probable
cause … .” Holmes v. Vill. of Hoffman Estates, 511 F.3d 673, 682
(7th  Cir.  2007)  (citing  Devenpeck  v.  Alford,  543  U.S.  146,  153
(2004)).  Gill  concedes  that  there  was  probable  cause  for  his
initial arrest for obstruction. He remained in custody for that
arrest until he confessed and was charged with murder. There
was  no  period  of  release  followed  by  a  subsequent  arrest.
No. 16‐2846                                                            11

Thus, the existence of probable cause for his arrest for obstruc‐
tion bars his claim for false arrest. See id.
    Gill  attempts  to  avoid  this  conclusion  by  arguing  that
Holmes only applies to a situation in which multiple charges
are  filed  simultaneously.  There  is  no  indication  in  Holmes,
however,  that  its  reasoning  applies  only  to  charges  filed
simultaneously. Indeed, the Supreme Court has rejected such
a  distinction  when  determining  the  validity  of  an  arrest.
Devenpeck, 543 U.S. at 153‐54.
    What  is  important  here  is  that  the  officers  had  probable
cause  for  Gill’s  arrest  for  obstruction  and  that  he  was  in
custody  for  that  arrest  when  he  was  charged  with  murder.
There was no “subsequent arrest.” Therefore, Gill’s claims for
false arrest fails. For that reason, his related claims for conspir‐
acy and failure to intervene, must also fail. See Hill v. Shobe, 93
F.3d 418, 422 (7th Cir. 1996) (explaining that there can be no
conspiracy liability under § 1983 where there is no denial of
constitutional  rights);  see  also  Leaf  v.  Shellnut,  400  F.3d  1070,
1093 (7th Cir. 2005) (denying a claim for failure to intervene
where there was no underlying constitutional violation). 
    C. Brady Claim 
    Gill’s next claim is that, under Brady v. Maryland, 373 U.S.
83,  87  (1963),  the  detectives  violated  his  due  process  rights
when they failed to disclose certain witness statements. He also
brought  corresponding  conspiracy  and  failure  to  intervene
claims against the detectives for this failure. On February 20,
2014, the trial judge handling Gill’s case learned that two of the
detectives  had  recently  filed  incident  reports  of  witness
interviews that occurred over a year earlier. Gill claims that
12                                                        No. 16‐2846

these statements supported his original account of the events,
and that the officers withheld them from Gill, the prosecutors,
and the trial court until approximately a year after Gill’s arrest. 
    To  prevail  on  a  Brady  claim  for  an  officer’s  failure  to
disclose evidence, a plaintiff must show that (1) the evidence
was favorable to him; (2) the officer concealed the evidence;
and (3) the concealment prejudiced him. Cairel, 821 F.3d at 832.
“Prejudice requires proof that the failure to disclose caused a
deprivation of the accused’s liberty.” Id. Gill argues that his
claim should move forward because he has sufficiently alleged
that  the  concealment  here  prejudiced  him  by  causing  his
continued pretrial imprisonment. 
     Our  cases,  however,  have  consistently  held  that  Brady
does not require the disclosure of favorable evidence prior to
trial.  Armstrong  v.  Daily,  786  F.3d  529,  552  (7th  Cir.  2015)
(recognizing  that  Brady  disclosure  obligations  can  be  met
“in the time leading up to or even during trial”); United States
v.  Grintjes,  237  F.3d  876,  880  (7th  Cir.  2001)  (explaining  that
“Brady does not require pretrial disclosure” and demands only
that disclosure come with enough time for a defendant to make
use of the evidence). Gill argues, however, that language from
our recent cases suggests that his claim is viable because of his
pretrial  detainment,  despite  the  ultimate  dismissal  of  his
charges.  As  support,  he  specifically  points  to  Cairel,  which
notes that “[a]s we explained in Armstrong, … the key to a civil
Brady claim is not conviction or acquittal, but a deprivation of
liberty.” Cairel, 821 F.3d at 833 (citing Armstrong, 786 F.3d at
553–55). 
No. 16‐2846                                                       13

    In Armstrong, we held that the plaintiff had a viable claim
where  he  alleged  that  state  lab  technicians  deliberately  de‐
stroyed exculpatory evidence, which caused him to remain in
prison  before  the  charges  against  him  ultimately  were  dis‐
missed  before  trial.  786  F.3d  at  553.  Armstrong  made  clear,
however,  that  “Brady  cases  involving  failures  to  disclose
evidence are plainly distinguishable from this case involving
destruction of evidence.” Id. at 552. In failure to disclose cases,
such as Gill’s, “[t]he critical question under Brady is whether
the exculpatory evidence is ‘disclosed in time for the defendant
to make use of it.’” Id. (quoting Grintjes, 237 F.3d at 880); see
Saunders‐El v. Rhode, 778 F.3d 556, 562 (7th Cir. 2015); see also
Bielanksi v. Cty. of Kane, 550 F.3d 632, 645 (7th Cir. 2008). Had
Gill’s case proceeded to trial, he would have been able to make
use of the statements that the officers failed to disclose initially.
For that reason, his Brady claim fails. Again, Gill’s correspond‐
ing  conspiracy  and  failure  to  intervene  claims  fail  because
there is no underlying violation. See Hill, 93 F.3d at 422; see also
Leaf, 400 F.3d at 1093.
   D. Supervisory Liability and Monell Claims 
    Gill’s remaining claims are against Chief of Police Flynn for
supervisory  liability  and  against  the  City  of  Milwaukee  for
municipal liability under Monell v. Dep’t of Soc. Servs. of the City
of N.Y., 436 U.S. 658 (1978). The district court held that Gill’s
complaint did not plausibly allege the necessary elements of
either claim. 
   To succeed on a claim for supervisory liability, a plaintiff
must show that the supervisor was personally involved in the
constitutional violation. Matthews v. City of E. St. Louis, 675 F.3d
14                                                    No. 16‐2846

703,  708  (7th  Cir.  2012)  (citation  omitted).  That  means  the
supervisor  “must  know  about  the  conduct  and  facilitate  it,
approve it, condone it, or turn a blind eye for fear of what [he]
might see.” Id. (citation and quotation marks omitted). Gill’s
complaint fails to plausibly allege that Chief Flynn had such
personal involvement in the detectives’ conduct. It states only
that Chief Flynn failed to train the detectives adequately and
that  he  was  “deliberately  and  recklessly  indifferent”  to  the
detectives’ actions. There is, however, no allegation or plausi‐
ble inference that Chief Flynn knew about or was personally
involved in the specific conduct. Therefore, we agree with the
district court that Gill cannot maintain a claim for supervisory
liability.
    Gill  also  failed  to  plead  a  plausible  Monell  claim.  His
complaint  states  that  the  City  of  Milwaukee  has  a  de  facto
policy of “placing an emphasis on clearing cases and convict‐
ing suspects over seeking truth,” which led to the coercion of
his confession and the concealment of exculpatory evidence. A
municipal  body  may  be  liable  for  constitutional  violations
“pursuant  to  a  governmental  ‘custom’  even  though  such  a
custom has not received formal approval through the body’s
official decisionmaking channels.” Monell, 436 U.S. at 690–91.
To succeed on this de facto custom theory, the plaintiff must
demonstrate  that  the  practice  is  widespread  and  that  the
specific violations complained of were not isolated incidents.
Jackson v. Marion Cty., 66 F.3d 151, 152 (7th Cir. 1995). At the
pleading  stage,  then,  a  plaintiff  pursuing  this  theory  must
allege  facts  that  permit  the  reasonable  inference  that  the
practice is so widespread so as to constitute a governmental
No. 16‐2846                                                       15

custom. See McCauley v. City of Chicago, 671 F.3d 611, 618 (7th
Cir. 2011) (citing Iqbal, 556 U.S. at 683).
      Gill’s complaint fails to do so. It does not provide exam‐
ples of other Milwaukee police officers taking actions similar
to  those  complained  of  here.  More  importantly,  it  does  not
plausibly  allege  that  such  examples  exist.  Instead,  it  simply
states that this de facto policy caused the “Defendant Detectives
named  supra  to  commit  the  aforesaid  wrongful  acts  against
Plaintiff.” The specific actions of the detectives in Gill’s case
alone, without more, cannot sustain a Monell claim based on
the theory of a de facto policy. Id.; see also Palmer v. Marion Cty.,
327 F.3d 588, 596 (7th Cir. 2003) (explaining that “isolated acts
of misconduct will not suffice; a series of violations must be
presented to lay the premise”for a widespread practice claim
under Monell).
                      III.  CONCLUSION
   For  the  foregoing  reasons,  Defendants  are  entitled  to
judgment on the pleadings on all of Gill’s claims before us. The
judgment of the district court is AFFIRMED.